                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                                CENTRAL DIVISION
                                  AT LEXINGTON

SANDRA K. NICHOLS, et al.,                         CIVIL ACTION NO. 5:16-cv-479-KKC
      Plaintiffs,

V.                                                            OPINION & ORDER

1st STOP, et al.,
      Defendants.


                                         *** *** ***

       This matter is before the Court on the Defendants’ motion for summary judgment

pursuant to Fed. R. Civ. P. 56. [DE 34.] For reasons enumerated below, the Court GRANTS

the Defendants’ motion in full. The Plaintiffs’ claims are dismissed accordingly.

                                      BACKGROUND

       Plaintiff Sandra K. Nichols seeks compensatory damages for injuries sustained during

a slip and fall which occurred on November 3, 2015, at the 1st Stop Gas Station in Cynthiana,

Kentucky (“1st Stop”). [DE 12, at 4.] Though she did not attach any medical records to her

original or amended complaint, Nichols alleges that she was permanently injured in the fall

and is no longer able to work. [DE 36, at 1.] Nichols’s husband Dana, also a Plaintiff in this

action, seeks derivative damages for loss of consortium. [DE 12, at 10.]

       On the day of the accident, Sandra Nichols went into the 1st Stop to get a cup of ice

while her husband and others waited outside in a car. [34-2, at 6.] While Nichols was waiting

in the checkout line, a young boy pushed against the door as he tried to exit the store. When

he pushed, his feet slid backward and wrinkled one of the two commercial floormats located

just inside the entrance/exit of the 1 Stop. [DE 36, at 1.]


                                               1
          Shortly after the boy wrinkled the floormat, Nichols realized she did not have enough

money to pay for her ice, so she traversed the wrinkled mat on her way outside to get some

change from the car. [DE 34-2, at 5.] Security camera footage shows Nichols walking across

the wrinkled floormat and leaving the store without incident. [DE 34-4.] It also shows (while

Nichols was outside) another customer entering the store and walking on the mat without

incident. [DE 34-4.]

          About thirty-three seconds after the floormat wrinkle appeared and after she had

already walked over it on her way out of the 1st Stop, Nichols tripped over the wrinkle in the

mat on her way back inside. [DE 34-4.]. After she fell, store clerks tended to Nichols, who

remained in the floor until paramedics arrived and took her out on a stretcher. During this

time, the video shows several patrons walking on the wrinkled mat without any problem.

[DE 36-1.]

          The offending floormat was one of two just inside the doorway of the 1st Stop. These

mats were provided by the Cintas Corporation, an Ohio company that provides an array of

services to businesses nationwide. [DE 12, at 4.] Cintas replaced the 1st Stop floormats with

fresh, clean ones every Monday and had replaced them the day before Nichols’s fall.

          Plaintiffs Sandra and Dana Nichols filed their negligence action in Harrison Circuit

Court on October 14, 2016. The original complaint listed multiple defendants, including 1st

Stop, its related corporate affiliates, and the owners of these entities, Robert and Linda

Cantrell. [DE 1-1.] On December 28, 2016, the defendants removed the case to federal court

based on diversity jurisdiction. Although Plaintiffs were later permitted to add Cintas

Corporation as a defendant, they voluntarily dismissed all claims against Cintas, leaving

only Robert and Lisa Cantrell, 1st Stop, Inc., and C-Stores Realty, Inc. as Defendants in this

action.



                                                2
                                             ANALYSIS

       Defendants seek summary judgment under Fed. R. Civ. P. 56. [DE 34.] In support of

their motion, the Defendants offer four arguments. First, they maintain that the floormats

were not inherently dangerous. They point to the lack of any complaints or accidents

involving these common commercial grade floormats which were maintained and replaced

weekly by Cintas. [DE 388, at 3-4.] Second, Defendants assert that even when wrinkled, the

offending floormat did not create an unreasonably dangerous condition because patrons,

including Nichols, were able to walk over it without tripping. [DE 34-1, at 14-15.] Third,

Defendants assert that even if the wrinkled mat created a dangerous condition, there was

not enough time between the creation of the condition and Nichols’s fall for the 1st Stop store

clerks to repair or warn of it. [DE 38, at 7.] Fourth, Defendants claim that the Court should

excuse them of any liability because the wrinkled mat constituted an open and obvious

condition. [DE 34-1, at 9.]

                                                  A.

       To grant a motion for summary judgment, the Court must first find that there is no

genuine dispute as to any material fact and that the moving party is entitled to judgment as

a matter of law. Fed. R. Civ. P. 56. The party moving under Rule 56 harbors the burden of

demonstrating the absence of a genuine issue of material fact. Celotex Corp. v. Catrett, 477

U.S. 317, 323 (1986) (internal citation omitted). The movant may meet this burden by

demonstrating the absence of evidence supporting one or more essential elements of the non-

movant’s claim. Id. at 322-25. Once the movant meets this initial burden, the opposing party “must

set forth specific facts showing that there is a genuine issue for trial.” Fed. R. Civ. P. 56(e).

       Once the burden of production has shifted, the party opposing summary judgment

cannot rest on its pleadings or merely reassert its previous allegations. It is not sufficient


                                                   3
“simply [to] show that there is some metaphysical doubt as to the material facts.” Matsushita

Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). Rule 56(e) “requires the

nonmoving party to go beyond the pleadings” and present some type of evidentiary material

in support of its position. Celotex Corp., 477 U.S. at 324. Summary judgment must be entered

“against a party who fails to make a showing sufficient to establish the existence of an

element essential to that party’s case, and on which that party will bear the burden of proof

at trial.” Id. at 322.

                                              B.

        Kentucky law governs the underlying negligence claims in this case. See Hayes v.

Equitable Res. Co., 266 F.3d 560, 566 (6th Cir. 2001). To prevail in negligence, plaintiffs must

prove: (1) a duty owed by the defendant; (2) a breach of that duty; (3) actual and proximate

causation; and (4) harm to the plaintiff. Helton v. Montgomery, 595 S.W.2d 257, 258 (Ky. App.

1980). Generally, the existence of a duty is a question of law for the court and questions of

breach, causation, and injury are factual questions for a jury. This general rule, however, is

not absolute.

        The first element is clearly met because businesses such as 1st Stop have a duty to

exercise ordinary care in keeping their premises in a “reasonably safe condition for normal

use by customers.” Lanier v. Wal-Mart Stores, Inc., 99 S.W.3d 431, 435 (Ky. 2003).

        In analyzing the issues of breach and causation in commercial slip and fall cases, both

federal and state courts have applied a burden shifting framework set forth by Kentucky’s

Supreme Court in Lanier, but they have differed in articulating exactly when a burden shifts

from plaintiff to defendant. To simplify, this Court will follow the route charted by then

United States District Judge Amul Thapar in Stanley v. Walmart Stores E., LP, No. 15-86-

ART, 2016 WL 3079837 (E.D. Ky. May 31, 2016). There, Judge Amul Thapar observed that



                                               4
in premises liability cases under Kentucky law, a plaintiff must demonstrate both the

existence of an unreasonably dangerous condition and that the condition was a substantial

factor in causing her accident and injury. Id. at *1. Once plaintiff satisfies both prerequisites,

the burden shifts to the defendant to prove that it exercised reasonable care.1 Id.

       Here, the record is void of any evidence that the mats were inherently dangerous. It

is undisputed that the floormats were of ordinary commercial grade and that they were

maintained by Cintas on a weekly basis. Moreover, there is no evidence that anyone

complained about the condition of the mats or that anyone had tripped or fallen because of

them. Indeed, the affidavit of the store manager, Tim Burke, and the Plaintiffs’ depositions

reveal that the parties were unaware of any previous accidents involving the floormats. [DE

34-2; DE 34-3; DE 34-5.] Thus, this Court finds that Plaintiffs have not met their initial

burden under Lanier regarding their claim that the floormats were inherently dangerous.

       Even if this Court were to find that once wrinkled, one of the floormats presented an

unreasonably dangerous condition on the premises, Defendants avoid liability if they can

show that they exercised reasonable care given the circumstances. Stanley, 2016 WL

3079837, at *1.

        In order to show that it exercised reasonable care, a defendant must make two

showings: (1) that its employees did not cause the dangerous obstacle to be on the floor, and

(2) that it had insufficient time to deal with the obstacle before it caused the plaintiff’s

injuries. Stanley, 2016 WL 3079837, at *1. Here, there is no evidence that the obstacle was


1
  Judge Thapar is not alone in interpreting Lanier this way. See Denney v. Steak N Shake Operations,
Inc., 559 F. App'x 485, 487 (6th Cir. 2014) (Mays, J., dissenting) (“On a motion for summary judgment,
a plaintiff must show that a foreign substance or unreasonably dangerous condition was a ‘substantial
factor in causing . . . the customer's injuries.’ ”); Key v. United States, No. 1:11-CV-00100-JHM, 2013
WL 1411217, at *3 (W.D. Ky. Apr. 8, 2013), aff'd (Sept. 26, 2014) (“Under Kentucky law, Plaintiff has
the burden of proving that a dangerous condition existed on the premises that caused her injury before
the burden shifts to the United States to establish that it exercised reasonable care.”).


                                                  5
caused by 1st Stop employees. Instead, the record reveals that the mats were of ordinary

commercial quality, they were maintained by Cintas on a weekly basis, and that the mats

had not caused complaints or injuries on the premises.

       As to the sufficiency of time, the evidence shows that thirty-three seconds before

Nichols was injured, another 1st Stop patron caused the mat to wrinkle when he pushed on

the door. During that time, security tape shows customers, including Nichols, navigating the

wrinkled mat without difficulty or incident. Thus, 1st Stop employees had little or no time to

even detect the wrinkle, much less correct it.

       This Court recognizes that in most business premises cases, sufficiency of time is a

question that ought to be left to the jury. Stanley, 2016 WL 3079837 at *3 (holding that

reasonable minds could differ as to whether three and a half minutes was enough time for

Wal-Mart to repair or warn of condition); Johnson v. Wal-Mart Stores E., LP, 169 F. Supp.

3d 700, 708 (E.D. Ky. 2016) (noting that the reasonableness of leaving a spill unattended to

for nine minutes and fifteen seconds is wholly dependent on the surrounding circumstances

and cannot, therefore, be decided as a matter of law). This action, however, represents the

truly exceptional case.

       The Court concludes that no reasonable juror could be persuaded by Plaintiffs’

argument that thirty-three seconds would have provided the store clerks with enough time

to discover, fix or warn patrons of the wrinkled floormat. As such, the Court finds that the

Defendants have shown the reasonableness of their actions and have sufficiently rebutted

any presumption of negligence under the Lanier framework.

                                                 C.

       Because it finds that summary judgment is appropriate on other grounds, this Court

will not determine whether the wrinkled condition of the 1st Stop floormat created an open

and obvious condition such that Nichols would be precluded from recovering for her injuries.
                                                 6
                                   CONCLUSION

It is HEREBY ORDERED THAT:

  (1) Defendants’ motion for summary judgment [DE 34] is GRANTED;

  (2) A judgment will be entered contemporaneously with this order.



  Dated February 21, 2019.




                                          7
